UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7274



CURTIS E. CRAWFORD,

                                              Plaintiff - Appellant,

          versus

REBECCA BEACH SMITH, U. S. Judge,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-663-2)


Submitted:   January 23, 1997             Decided:   February 4, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis E. Crawford, a Virginia inmate, appeals the district

court's orders denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915A (West Supp. Sept. 1996, Pamphlet

3) and declining to reconsider that dismissal. We have reviewed the

record and the district court's opinion and find that this appeal
is frivolous. Accordingly, we dismiss the appeal on the reasoning

of the district court. Crawford v. Smith, No. CA-96-663-2 (E.D. Va.
July 23 & Aug. 15, 1996). We deny Appellant's motion for the ap-

pointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process. Appellant's motion for a stay is denied.




                                                         DISMISSED




                                2